Case 0:20-cv-61007-AHS Document 75 Entered on FLSD Docket 07/15/2021 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 20-cv-61007-SINGHAL/VALLE

   SOUTH BROWARD HOSPITAL DISTRICT,
   D/B/A MEMORIAL HEALTHCARE SYSTEM,
   on its own behalf and on behalf of other similarly
   situated healthcare facilities,

          Plaintiff,

   v.

   ELAP SERVICES, LLC, a Pennsylvania limited
   liability company, and GROUP & PENSION
   ADMINISTRATORS, INC., a Texas corporation,

          Defendants.
   __________________________________/

    PLAINTIFF’S MOTION TO OVERRULE OBJECTIONS AND COMPEL ANSWERS
     FROM DEFENDANTS TO PLAINTIFF’S SECOND SET OF INTERROGATORIES
Case 0:20-cv-61007-AHS Document 75 Entered on FLSD Docket 07/15/2021 Page 2 of 10




                                          INTRODUCTION

         Defendants ELAP Services, LLC (“ELAP”) and Group & Pension Administrators, Inc.

  (“GPA”) (collectively, “Defendants”) tout their business practices as responsibly managing

  healthcare costs by fighting excessive hospital bills. Yet Defendants are actually compensated

  based on a percentage of the very hospital bills they claim are excessive. And, remarkably,

  discovery has already revealed instances where ELAP made more money for auditing a bill than

  the providers who rendered the healthcare services. For example, Defendants produced a

  spreadsheet that contains a column of financial data titled “Final ELAP Fee” and the Final ELAP

  Fee is greater than the amount paid to the hospital for over 600 transactions. (ELAP0005484).

  Evidence of such excessive fees is devastating to Defendants under any theory of liability.

         Plaintiff South Broward Hospital District, d/b/a Memorial Healthcare System

  (“Memorial”), thus propounded its Second Set of Interrogatories (“Interrogatories”) on Defendants

  to discover the frequency of this inequitable practice and the extent of Defendants’ ill-gotten gains.

  Specifically, the Interrogatories ask Defendants to identify (i) the revenue they earned in

  connection with each Claim1 on a per-Claim basis during the class period and (ii) any available

  reports reflecting that revenue as well as the systems or databases used to retrieve such reports.

  Defendants refused to answer based on two objections. Both are meritless.

         Defendants primarily object to answering the Interrogatories based on relevance.

  Defendants claim that the Court’s order denying their Motion to Dismiss and to Strike Memorial’s

  Class Allegations, South Broward Hospital District v. ELAP Services, LLC, 2020 WL 7074645

  (S.D. Fla. Dec. 3, 2020) (D.E. 37) (the “MTD Order”), implicitly granted judgment in their favor



  1
          Memorial defines the term “Claim” or “Claims” as “any facility claim that [ELAP or GPA]
  repriced, processed or reprocessed, and/or administered using Reference Based Pricing.” Ex. A
  at 4 ¶ 2.


                                                    1
Case 0:20-cv-61007-AHS Document 75 Entered on FLSD Docket 07/15/2021 Page 3 of 10




  on Memorial’s prayer for disgorgement damages pursuant to its unjust enrichment claim. The

  MTD Order did no such thing. It simply addressed the arguments raised by Defendants;

  Memorial’s entitlement to disgorgement was not one of them. And disgorgement damages aside,

  the revenue information is relevant to whether Defendants’ business practices are unfair (in

  violation of FDUTPA) and inequitable (constituting unjust enrichment).

         Defendants also persist in their efforts to deny Memorial class discovery. Defendants assert

  the Interrogatories are overbroad and disproportionate to the needs of the case because they seek

  revenue-related information for non-Memorial Claims. But this is a nationwide class action. And

  the Court has already determined that the “shape and form” of this class action will evolve through

  the discovery process. ELAP Servs., 2020 WL 7074645, at *11 (D.E. 37 at 23).

         Defendants’ objections must be overruled, and Memorial’s Motion to Compel should be

  granted.

                                     PROCEDURAL HISTORY

         Memorial served Defendants with the Interrogatories on May 17, 2021.2 Defendants

  refused to provide any answers:

         Interrogatory No. 13: Please identify the amounts of any fees and/or revenues
         received by You, including the source of such fees and/or revenues, in connection
         with each Claim. Identify the fees and/or revenues on a per-Claim basis beginning
         January 1, 2016.

         Response: Defendant objects to this Request because it is vague and ambiguous.
         First, it is unclear what, if any, difference there are in “fees” and “revenues” in this
         context. Accordingly, Defendant interprets those words to mean the same thing in


  2
          Although Memorial served separate Interrogatories on ELAP and GPA, the Interrogatories
  and Defendants’ Responses are substantially identical. Unless otherwise noted, when Memorial
  references a particular Interrogatory or Response by number, Memorial is referring to both the
  Interrogatories served on ELAP and the Interrogatories served on GPA, or to both Responses
  served by Defendants. Memorial’s Interrogatories to ELAP and GPA are attached as Exhibit A
  and Exhibit B, respectively. And ELAP’s and GPA’s Responses are attached as Exhibit C and
  Exhibit D, respectively.


                                                    2
Case 0:20-cv-61007-AHS Document 75 Entered on FLSD Docket 07/15/2021 Page 4 of 10




        the context of this Request. Second, it is unclear whether the Request seeks to
        discover any fees received by Defendant or only incremental or variable fees
        received because a Claim was incurred. Defendant interprets this Request to seek
        only information about incremental or variable fees received because a Claim was
        incurred. In other words, flat fees or per employee per month (PEPM) fees are not
        included in this Request. Defendant objects because the Request is overly broad,
        seeks information that is not relevant to any party’s claims or defenses, and is
        disproportionate to the needs of the case at this juncture, when no proposed class
        has been certified, in that it seeks fees received in connection with all Claims, rather
        than only Claims incurred at [Memorial] facilities and a reasonable sample of
        Claims incurred at non-[Memorial] facilities. Defendant objects to identifying all
        claim-specific information for all Claims, let alone fees received in connection with
        all Claims. Defendant objects to this Request because it seeks information that is
        not relevant to any party’s claims or defenses and is disproportionate to the needs
        of the case. Specifically, according to the Court, the benefits Plaintiff allegedly
        conferred on Defendants was “providing ELAP plan members with medical
        services at a discounted rate pursuant to the MultiPlan contract” and “providing
        treatments to patients with ELAP plans for which Defendants are legally obligated
        to provide and pay.” (Doc. 37, at p. 17.) While those allegations are factually
        inaccurate, that is the unjust enrichment claim that the Court permitted to go
        forward, and it has nothing to do with fees paid to Defendant by its clients. Plaintiff
        has no legal right to recover any amounts paid to Defendant by its clients, and the
        amounts Defendant was paid by its clients are not relevant to any party’s claims or
        defenses. Because information about the amounts Defendant was paid by its clients
        is not relevant or discoverable, no response will be provided to this Request.

        Interrogatory No. 14: Please identify any reports available to determine the fees
        and/or revenues received by You, including the source of such fees and revenues, in
        connection with each Claim. Please also identify the systems or databases available
        to You to retrieve such reports.

        Response: Defendant objects to this Request because it is vague and ambiguous.
        First, it is unclear what, if any, difference there are in “fees” and “revenues” in this
        context. Accordingly, Defendant interprets those words to mean the same thing in
        the context of this Request. Second, it is unclear whether the Request seeks to
        discover any fees received by Defendant or only incremental or variable fees
        received because a Claim was incurred. Defendant interprets this Request to seek
        only information about incremental or variable fees received because a Claim was
        incurred. In other words, flat fees or per employee per month (PEPM) fees are not
        included in this Request. Defendant objects because the Request is overly broad,
        seeks information that is not relevant to any party’s claims or defenses, and is
        disproportionate to the needs of the case at this juncture, when no proposed class
        has been certified, in that it seeks fees received in connection with all Claims, rather
        than only Claims incurred at [Memorial] facilities and a reasonable sample of
        Claims incurred at non-[Memorial] facilities. Defendant objects to identifying all
        claim-specific information for all Claims, let alone fees received in connection with
        all Claims. Defendant objects to this Request because it seeks information that is


                                                   3
Case 0:20-cv-61007-AHS Document 75 Entered on FLSD Docket 07/15/2021 Page 5 of 10




         not relevant to any party’s claims or defenses, and is disproportionate to the needs
         of the case. Specifically, according to the Court, the benefits Plaintiff allegedly
         conferred on Defendants was “providing ELAP plan members with medical
         services at a discounted rate pursuant to the MultiPlan contract” and “providing
         treatments to patients with ELAP plans for which Defendants are legally obligated
         to provide and pay.” (Doc. 37, at p. 17.) While those allegations are factually
         inaccurate, that is the unjust enrichment claim that the Court permitted to go
         forward, and it has nothing to do with fees paid to Defendant by its clients. Plaintiff
         has no legal right to recover any amounts paid to Defendant by its clients, and the
         amounts Defendant was paid by its clients are not relevant to any party’s claims or
         defenses. To the extent that this Request is aimed at determining the systems and
         system capabilities to generate reports that yield the information sought in
         Interrogatory No. 13, the systems capabilities of Defendant are irrelevant because
         Defendant does not object based on impossibility or undue burden. Instead,
         information about fees Defendant has been paid by its clients is simply not relevant;
         therefore, information about what reports may be generated concerning such fees
         is irrelevant.

         On June 28, 2021, the parties engaged in a telephonic meet and confer to resolve

  Defendants’ objections. The meet and confer quickly revealed that the objections turn on a

  fundamental disagreement over how to interpret the MTD Order. Defendants maintained their

  objection that the MTD Order limited the scope of, and remedies available for, Memorial’s unjust

  enrichment claim. Memorial disagreed. The parties are thus at an impasse and require the Court’s

  intervention.

                                            ARGUMENT

         A.       Defendants’ Revenue-Related Information Is Relevant to the Issues Framed
                  by the Pleadings.

         The Amended Class Action Complaint asserts two claims against Defendants: violations

  of FDUTPA and unjust enrichment. In support of those claims, Memorial alleges, in relevant part:

                  65.    Ironically, ELAP claims that the amounts billed by providers are
         excessive and inflated despite the fact that ELAP is paid based on those amounts.
         That is to say, ELAP charges its clients 12% of the provider’s total billed charges
         for any claim. So, as providers’ billed charges go up, the more ELAP gets paid by
         its clients.

               66.     GPA is paid in various ways, including a fixed fee based on the
         number of enrolled employees, access fees, a percentage of the plan’s savings, or a


                                                   4
Case 0:20-cv-61007-AHS Document 75 Entered on FLSD Docket 07/15/2021 Page 6 of 10




         fee for administering the claims. Defendants accordingly profit exponentially as
         more members are enrolled and providers like Plaintiff are paid less.

                67.    Defendants have no incentive to reduce the billed charges they claim
         are “unconscionable,” because that would hurt their bottom line.

                 68.    To the contrary, their scheme is designed to underpay providers,
         take high fees from their clients (e.g., 12% of billed charges), and stick patients
         with the remaining balance of billed charges, leaving patients exposed to collection
         efforts and lawsuits, and unable to access providers for non-emergent care.

  (D.E. 24 ¶¶ 65-68). Because of the unfair and inequitable nature of Defendants’ business practices,

  Memorial seeks a judgment declaring that “Defendants must disgorge . . . all or part of the ill-

  gotten gains they received from their misconduct.” (Id. at 39).

         “‘Disgorgement is an equitable remedy intended to prevent unjust enrichment.’” Duty Free

  World, Inc. v. Miami Perfume Junction, Inc., 253 So. 3d 689, 698 (Fla. 3d DCA 2018) (quoting

  S.E.C. v. Monterosso, 756 F.3d 1326, 1337 (11th Cir. 2014)). “The equitable remedy of

  disgorgement is measured by the defendant’s ill-gotten profits or gains rather than the plaintiff’s

  losses.” Id. Discovering the amount of revenue Defendants gained from their improper Claims

  auditing process is therefore directly relevant to establishing the amount of damages they must

  disgorge pursuant to Memorial’s unjust enrichment claim.

         Ignoring Memorial’s well-pleaded allegations and Florida law, Defendants argue that the

  Court limited the scope of the unjust enrichment claim in the MTD Order. They rely on the MTD

  Order’s language that the benefits conferred on Defendants were “providing ELAP plan members

  with medical services at a discounted rate pursuant to the MultiPlan contract” and “providing

  treatments to patients with ELAP plans for which Defendants are legally obligated to provide and

  pay.” (D.E. 37 at 17). In moving to dismiss, however, Defendants never argued that the unjust

  enrichment claim should be dismissed to the extent it sought disgorgement of Defendants’ ill-

  gotten gains. (See D.E. 29 & D.E. 31). The quoted language instead merely reflects the Court’s



                                                  5
Case 0:20-cv-61007-AHS Document 75 Entered on FLSD Docket 07/15/2021 Page 7 of 10




  rejection of Defendants’ argument that Memorial “did not confer any direct benefit on Defendants

  for which it would be inequitable.” ELAP Servs., 2020 WL 7074645, at *11 (D.E. 37 at 23).

  Defendants have cited no authority, and Memorial is aware of none, supporting the sweeping

  proposition that discovery is permitted only on allegations referenced in an order denying a motion

  to dismiss. Thus, Defendants cannot rely on the MTD Order’s silence on disgorgement to avoid

  answering Memorial’s Interrogatories.

         Defendants also ignore that their revenue-related information is relevant to establishing

  their liability for violations of FDUTPA and for unjust enrichment. “A practice is unfair under the

  FDUTPA if it ‘offends established public policy or is immoral, unethical, oppressive,

  unscrupulous, or substantially injurious to consumers.’” State Farm Mut. Auto. Ins. Co. v.

  Performance Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1326 (S.D. Fla. 2017)

  (quoting PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842 So. 2d 773, 777 (Fla. 2003)). “[T]he use of

  the term ‘equitable’ in reference to an unjust enrichment claim denotes fairness.” Duty Free World,

  253 So. 3d at 694. A reasonable juror could find that Defendants being compensated based on a

  percentage of the very hospital bills they claim are excessive, including being compensated more

  than the providers delivering the healthcare services, fits within the foregoing definitions. And the

  Court has concluded that Memorial’s “extensive and detailed argument” as to how Defendants’

  scheme is unfair is “compelling” and raises “‘question[s] of fact for the jury to determine.’” ELAP

  Servs., 2020 WL 7074645, at *6 (D.E. 37 at 14).

         Based on the foregoing, Defendants’ objection to the relevance of information reflecting

  their revenue on a per-Claim basis should be overruled, and the Court should compel Defendants

  to provide complete answers.




                                                   6
Case 0:20-cv-61007-AHS Document 75 Entered on FLSD Docket 07/15/2021 Page 8 of 10




         B.      Memorial Is Entitled to Answers for Class-wide Claims.

         Defendants further object to answering the Interrogatories with respect to non-Memorial

  claims. Defendants’ artificial limitation on discovery is improper and unwarranted. Memorial’s

  allegations are not limited to Defendants’ unfair practices toward Memorial. Rather, Memorial

  alleges an unfair scheme of nationwide reach that is ideally suited for class treatment.

         At bottom, Defendants are endeavoring to bifurcate class discovery from merits discovery

  without a formal motion or court order. But as the Court recognized when it denied Defendants’

  attempt to “premature[ly]” dismiss Memorial’s class allegations, “‘the shape and form of a class

  action evolves only through the process of discovery.’” ELAP Servs., 2020 WL 7074645, at *11

  (D.E. 37 at 23). Further, permitting Defendants to limit discovery as they propose would create

  perverse incentives. “[I]f district courts as neutral arbiters of the law find the distinction between

  merits and class issues to be murky at best, and impossible to discern at worst,” it is difficult to

  “imagine how parties with an incentive to hold back damaging evidence[] can properly draw the

  line between these categories of evidence during ‘phased’ discovery.” Lakeland Reg’l Med. Ctr.,

  Inc. v. Astellas US, LLC, 2011 WL 486123, at *2 (M.D. Fla. Feb. 7, 2011). This is particularly true

  with respect to the damning evidence that Defendants have been compensated more on Claims

  than the providers delivering the healthcare services.

         Defendants cannot ignore the Court and unilaterally impose their own limitations on class

  discovery. This Court should therefore compel Defendants to answer the Interrogatories without

  limiting Defendants’ answers to Memorial Claims only.




                                                    7
Case 0:20-cv-61007-AHS Document 75 Entered on FLSD Docket 07/15/2021 Page 9 of 10




         C.      The Requested Information Is Readily Accessible and Defendants Waived
                 Their Objections by Partially Producing the Requested Information.

         Documents already produced by Defendants demonstrate that the requested information is

  readily accessible and can be easily compiled in an Excel spreadsheet. For example, Defendants

  produced a spreadsheet that contains over 14,000 transactions, the majority of which are not for

  Memorial, but rather other members of the putative class. (ELAP0005484).

         By partially producing the information requested by Memorial, Defendants have waived

  their objection to the current Interrogatories. Not only have Defendants produced the requested fee

  information, but they also produced this information for other members of the putative class. Their

  current objections to both the subject of the requests and providing the information for all members

  of the putative class should be deemed waived.

                                           CONCLUSION

         For the foregoing reasons, the Court should grant this Motion to Compel, overrule

  Defendants’ objections, and direct Defendants to answer the Interrogatories described above.

                                        Request for Hearing

         Plaintiff believes a hearing is warranted on this Motion due to the importance of the issues

  presented to healthcare providers nationwide, and because this case presents a complex

  multilayered healthcare scheme. A hearing will assist the Court in resolving the issues raised in

  this Motion. Plaintiff estimates that the Parties will require approximately thirty minutes of

  argument.




                                                   8
Case 0:20-cv-61007-AHS Document 75 Entered on FLSD Docket 07/15/2021 Page 10 of 10




                  S.D. Fla. L.R. 7.1(a)(3) Certification of Good Faith Conference

          Pursuant to S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiff certifies that they conferred with

   counsel for Defendants by telephone on June 28, 2021, in a good faith effort to resolve the issues

   raised in this Motion. The Parties were unable to reach a resolution.

    Dated: July 15, 2021                             Respectfully submitted,

    /s/Benjamin J. Widlanski                         /s/ Douglas A. Wolfe
    Gail McQuilkin, Esq.                             Douglas A. Wolfe, Esq.
    gam@kttlaw.com                                   doug@wolfepincavage.com
    Fla. Bar No. 969338                              Fla. Bar No. 28671
    Benjamin J. Widlanski, Esq.                      Danya J. Pincavage, Esq.
    bwidlanski@kttlaw.com                            danya@wolfepincavage.com
    Florida Bar No. 1010644                          Fla. Bar No. 14616
    Tal J. Lifshitz, Esq.                            Omar Ali-Shamaa, Esq.
    tjl@kttlaw.com                                   omar@wolfepincavage.com
    Fla. Bar No. 99519                               Fla. Bar No. 121461
    Michael R. Lorigas, Esq.
    mlorigas@kttlaw.com                              WOLFE | PINCAVAGE
    Fla. Bar No. 123597                              2937 SW 27th Ave., Suite 302
    Eric S. Kay, Esq.                                Miami, FL 33133
    ekay@kttlaw.com                                  (786) 409-0800
    Fla. Bar No. 1011803

    KOZYAK TROPIN &
    THROCKMORTON LLP
    2525 Ponce de Leon Blvd., 9th Floor
    Coral Gables, FL 33134
    (305) 372-1800

                                          Counsel for Plaintiff




                                                    9
